--------------------------------------------------------------------------------

Exhibit 10.4
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of the 5th
day of August, 2011 (the “Effective Date”), by and between LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation having its principal place of
business at 30452 Esperanza, Rancho Santa Margarita, CA  92629 (“Licensor”), and
INNOVATIVE MATERIALS GROUP, LLC, a California limited liability company having
its principal place of business at 2749 Saturn St., Brea, CA,
92821  (“Licensee”).  This Agreement is being entered into pursuant to that
certain Stock Purchase Agreement of even date herewith between Licensor and
Licensee (the “Stock Purchase Agreement”), and the parties hereto agree that
this Agreement shall automatically terminate and be null and void ab initio and
of no further force and effect upon the occurrence of an Approval Failure (as
defined in the Stock Purchase Agreement).
 
RECITALS:
 
A.          Licensor is engaged in the business of developing, manufacturing,
and marketing products made from Amorphous Alloys (as defined herein).
 
B.           Licensor has certain patents and technical information pertaining
to the composition, processing, properties, and applications of Amorphous
Alloys.
 
C.           Licensee is a manufacturer which desires to license from Licensor
certain patents and technical information for the limited purpose of producing
certain licensed products within a specified field of use, subject to the terms
and conditions of this Agreement.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein, Licensor and Licensee agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
For purposes of this Agreement and except as otherwise specifically set forth
herein, the following capitalized terms shall have the following meanings:
 
1.1.           “Amorphous Alloy” means any one or more amorphous alloys or bulk
metallic glasses (or composite materials containing amorphous alloys or bulk
metallic glasses).
 
 
1

--------------------------------------------------------------------------------

 

1.2.           “Casting Machines” means the casting machines in existence of the
date of this Agreement that are owned by AMM or the Licensor’s Korean subsidiary
as of the date of the AMM Equity Acquisition.
 
1.3.           “Confidential Information” shall mean any and all commercial,
technical, financial, proprietary, and other information relating to the
Discloser, its affiliates, and their respective business operations, including,
but not limited to, samples, data, technical information, know-how, formulas,
ideas, inventions, discoveries, Patents, Patent applications, Intellectual
Property, product development plans, demonstrations, business and financial
information, applications and designs, and all manifestations or embodiments
relating to the foregoing and all improvements made thereto, in whatever form
provided, whether oral, written, visual, machine-readable, electronic, or
otherwise.  For purposes of this Agreement, Licensor’s Confidential Information
shall include, but not be limited to, the Licensed Patents, Licensed Technical
Information, the design and functionality of the Casting Machines, and any and
all information relating to the composition, processing, properties, and
applications of Liquidmetal Alloys.  “Confidential Information” also includes
any information described above which the Discloser obtains from a third party
and which the Discloser treats as proprietary or designates as confidential,
whether or not owned or developed by the Discloser.
 
1.4.           “Discloser” shall mean the party that is disclosing Confidential
Information under this Agreement, regardless of whether such Confidential
Information is being provided directly by such party, by a Representative of the
party, or by any other person that has an obligation of confidentiality with
respect to the Confidential Information being disclosed.
 
1.5.           “Field” shall mean any customer and any industry throughout the
world, but subject to the restrictions set forth in Exhibit B hereto and subject
to the provisions of Section 2.5 below, the
 
1.6.           “Improvements” means all discoveries and/or inventions (whether
patented or not) that constitute a modification of the licensed invention or
process described in a Licensed Patent, provided such modification, if
unlicensed, would infringe one or more claims of the Licensed Patent.
 
1.7.           “Intellectual Property” means any and all inventions (whether or
not protected or protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not protected
or protectable under copyright laws), moral rights, trade secrets, developments,
designs, applications, processes, know-how, discoveries, ideas (whether or not
protected or protectable under trade secret laws), and all other subject matter
protected or protectable under patent, copyright, moral right, trademark, trade
secret, or other laws, including, without limitation, all new or useful art,
combinations, formulae, manufacturing techniques, technical developments,
applications, data, and research results.
 
1.8.            “Licensed Patents” means the Patents listed in Exhibit A
attached hereto (which are owned by Crucible Intellectual Property, LLC and
which are sublicensed to Licensee hereunder), and all Patents issuing from later
filed divisionals, reissues, reexaminations, continuations,
continuations-in-part, renewals, extensions, substitutions, and foreign
equivalents and counterparts thereof; any future Improvements to the Licensed
Patents; and, upon the prior written approval of Licensor (which approval will
not be unreasonably withheld), any future Patents of Licensor which relate to
the production of Licensed Products within the Field.  Any such future Patent
which relates to the production of Licensed Products within the Field shall not
constitute a Licensed Patent hereunder unless and until Licensor has provided
written notification to Licensee describing such Patent and confirming that such
Patent is then a Licensed Patent, and further provided that no future Patent
shall be a Licensed Patent if and to the extent that the Licensor or its
Affiliates are subject to any contractual restrictions with a third-party that
would prevent the license or sublicense of such Patent hereunder.  A Patent
shall cease to be a “Licensed Patent” for purposes of this Agreement on the date
on which such Patent expires.
 
 
2

--------------------------------------------------------------------------------

 
 
1.9.           “Licensed Products” means parts and/or products that either (i)
incorporate or utilize any material, technology, or process covered by at least
one claim of a Licensed Patent or (ii) are manufactured or processed using the
Casting Machines, subject in all cases to the restrictions set forth in Exhibit
B hereto and subject to the provisions of Section 2.5 below.
 
1.10.         “Licensed Technical Information” means unpublished research and
development information, unpatented inventions, know-how, trade secrets, and
technical data now or hereafter in the possession of Licensor that are
reasonably necessary for using the Licensed Patents to produce Licensed Products
within the Field, provided Licensor has the right to disclose such items to
Licensee and is not contractually prohibited from doing so.
 
1.11.         “Licensee Affiliate” means any corporation, limited liability
company, or other legal entity which directly or indirectly controls, is
controlled by, or is under common control with Licensee or its successors or
assigns, or any successor or assign of such an entity.  For the purposes of this
Agreement, “control” shall mean the direct or indirect ownership of more than
fifty percent (50%) of the outstanding shares on a fully diluted basis or other
voting rights of the subject entity to elect directors or managers, or the right
to direct or cause the direction of the management and policies of the subject
entity whether by contract or otherwise, or if not meeting the preceding, any
entity owned or controlled by, or owning or controlling, the subject entity at
the maximum control or ownership right permitted in the country where such
entity exists; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.  The parties agree that Performance Material Korea
Co., Ltd., a Korean company, is deemed to be a Licensee Affiliate.
 
1.12.         “Liquidmetal Alloy” means an Amorphous Alloy composition that is
proprietary to Liquidmetal.
 
 
1.13.         “Net Sales Price” means, for purposes of computing royalties under
this Agreement, Licensee’s invoice price, after deduction of regular trade and
quantity discounts, but before deduction of any other items, including, but not
limited to, freight allowances, cash discounts, taxes, and agents’ commissions.
 
1.14.         “New Amorphous Alloy Technology” shall have the meaning ascribed
to it in Article 8 (Intellectual Property) hereof.
 
1.15.         “Patents” means any and all letters patent (including, but not
limited to, patents of implementation, improvement, or addition, utility model
and appearance design patents, and inventors certificates, as well as all
divisionals, reissues, reexaminations, continuations, continuations-in-part,
renewals, extensions, substitutions, foreign equivalents and counterparts, and
any other forms of patent protection directed to the inventions covered by any
of the foregoing), applications for letters patent (including, but not limited
to, all foreign counterpart patent applications), and letters patent that may
issue on such applications.
 
1.16.         “Recipient” shall mean the party receiving Confidential
Information that is protected under this Agreement.
 
1.17.         “Representatives” shall mean the respective directors, officers,
employees, financial advisors, accountants, attorneys, agents, and consultants
of a party.
 
 
3

--------------------------------------------------------------------------------

 
 
1.18.         “Trademark” shall mean the “Liquidmetal®” mark.
 
ARTICLE 2
LICENSE GRANT
 
2.1.           Patent License.
 
(a)  Nonexclusive License.  Licensor hereby grants to Licensee a non-exclusive,
royalty-bearing, non-transferable license under the Licensed Patents to make,
use, offer to sell, sell, export, and import Licensed Products within the Field
during the term of this Agreement.  This license shall not include the right to
grant sublicenses without the prior written consent of Licensor, except,
however, upon the written notice to Licensor, Licensee can sublicense to any
Licensee Affiliate who agrees in writing to be party to this Agreement (and
subject to the restrictions and liable to Licensor herein) just as if it were
Licensee hereunder and to be jointly and severally liable with Licensee
hereunder for all obligations, restrictions, and liabilities of Licensee
hereunder.  Upon the request of Licensor, Licensee will cause any non-U.S.
Licensee Affiliate to enter into any further agreements or execute any
additional documents directly with Licensor as shall be necessary or helpful to
ensure that the terms of this Agreement are fully enforceable against such
Licensee Affiliate.
 
(b)  Exclusive License for Eyewear Products.  Licensor hereby grants to Licensee
an exclusive, royalty-bearing, non-transferable license under the Licensed
Patents to make, use, offer to sell, sell, export, and import Eyewear Products
during the term of this Agreement.  This license shall not include the right to
grant sublicenses without the prior written consent of Licensor, except,
however, upon the written notice to Licensor, Licensee can sublicense to any
Licensee Affiliate who agrees in writing to be party to this Agreement (and
subject to the restrictions and liable to Licensor herein) just as if it were
Licensee hereunder and to be jointly and severally liable with Licensee
hereunder for all obligations, restrictions, and liabilities of Licensee
hereunder.  Upon the request of Licensor, Licensee will cause any non-U.S.
Licensee Affiliate to enter into any further agreements or execute any
additional documents directly with Licensor as shall be necessary or helpful to
ensure that the terms of this Agreement are fully enforceable against such
Licensee Affiliate.  The exclusive license sent forth in this paragraph shall be
subject in all cases to the restrictions set forth in Exhibit B hereto and
subject to the provisions of Section 2.5 below.  For purposes of this Agreement,
“Eyewear Products” means Licensed Products that constitute reading eyeglasses,
prescription eyeglasses, or sun glasses that are intended for normal and
everyday use by consumers in ordinary climates and environments and that are not
made primarily or specifically for use (whether or not by consumers) in
connection with (i) any industrial, medical, military, or manufacturing
activity, or (ii) the use of specific devices or equipment (such as, without
limitation, 3D glasses for use in connection with televisions or other media or
glasses made specifically for use in connection with game systems).  In no case
shall “Eyewear Products” include any Consumer Electronic Product, as defined in
Exhibit B to this Agreement.  At any time after the third (3rd) anniversary of
this Agreement and upon written notice to Licensee, Licensor may terminate the
rights and licenses set forth in this paragraph if the cumulative Net Sales
Price of Eyewear Products sold by Licensee under this Agreement during the first
three (3) years of this Agreement do not equal or exceed Five Hundred Thousand
Dollars ($500,000).
 
2.2.           Technical Information License.  Licensor hereby grants to
Licensee a non-exclusive, royalty-bearing, limited, non-transferable license
under the Licensed Technical Information to make, use, offer to sell, sell,
export, and import Licensed Products within the Field during the term of this
Agreement.  This license shall not include the right to grant sublicenses
without the prior written consent of Licensor, except, however, upon the written
notice to Licensor, Licensee can sublicense to any Licensee Affiliate who agrees
in writing to be party to this Agreement (and subject to the restrictions and
liable to Licensor herein) just as if it were Licensee hereunder and to be
jointly and severally liable with Licensee hereunder for all obligations,
restrictions, and liabilities of Licensee hereunder.  Upon the request of
Licensor, Licensee will cause any non-U.S. Licensee Affiliate to enter into any
further agreements or execute any additional documents directly with Licensor as
shall be necessary or helpful to ensure that the terms of this Agreement are
fully enforceable against such Licensee Affiliate.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3.           Reservation of Rights.  The parties agree and acknowledge that
Licensor shall at all times retain the right to engage in research and
technology development activities relating to the Licensed Patents and the
Licensed Technical Information and Licensor shall have the unlimited right to
engage, partner with, or otherwise work with third parties of its choosing in
connection with such activities.  Additionally, all rights not specifically
granted to Licensee by this Agreement are expressly reserved by Licensor.
 
2.4.           Delivery of Materials Relating to Licensed Patents and Technical
Information of Licensor. In connection with the grant of the licenses set forth
in Sections 2.1 and 2.2 above, at all reasonable times and upon reasonable
request of Licensee, Licensor shall make available to Licensee, in each case
within a commercially reasonable time frame, for Licensee’s internal use
pursuant to this Agreement and subject to the confidentiality provisions of this
Agreement, one copy of all Licensed Technical Information and one copy of all
documentation relating to the Licensed Patents, in each case to the extent then
already in possession and control of Licensor and reasonably reproducible.
Licensor has the obligation to assure a continuous flow of information in favor
of Licensee, so as to keep Licensee updated on Amorphous Alloy as well as New
Amorphous Alloy Technology.
 
2.5.           Modification to Scope of License.
 
(a)         Notwithstanding the rights of Licensee under this Agreement, at any
time during the term of this Agreement and upon written notice to Licensee,
Licensor and its affiliates shall be permitted to grant an exclusive license
with respect to any of the Licensor’s or its affiliates’ current or future
Intellectual Property, including without limitation the Licensed Patents and/or
Licensed Technical Information (“Third-Party Licensed Technology”), to any third
party or group of third parties (a “Third Party”) within one or more specified
exclusive fields and/or products and regardless of whether the scope of the
exclusivity is defined in terms of geographic area, application area, product
category, and/or other features (such fields and scope of exclusivity being
referred to as the “Scope of Third Party Exclusivity”).  Immediately upon the
grant of any such license by the Licensor, the scope of Licensee’s non-exclusive
license as set forth herein shall be automatically, and without any further
action by the parties hereto, be adjusted so that the license and rights granted
herein shall no longer include a license to the Third-Party Licensed Technology
within the Scope of Third-Party Exclusivity.  In such event, the provisions
hereof, including without limitation the definitions of “Licensed Product,”
“Field”, “Licensed Patents,” and “Licensed Technical Information” herein, shall
be automatically deemed to be amended to the extent necessary to provide that
Licensee will thereafter have no further rights or licenses of any type with
respect to the Third-Party Licensed Technology in the Scope of Third Party
Exclusivity.
 
(b)         In the event that Licensor desires to grant a license of the type
described in Section 2.5(a) above (a “Proposed License”), and in the event that
the Scope of Third Party Exclusivity of the Proposed License would by reason of
Section 2.5(a) hereof preclude Licensee from continuing to make and sell
Existing Products to Existing Customers, then Licensor shall, no less than
thirty (30) days before granting the Proposed License, inform Licensee in
writing of the Proposed License and the terms, conditions, and licensee
thereunder.  Licensee shall have the right, within fifteen (15) days after
delivery of such written notice, to provide to Licensor a written offer to
acquire a license having the same scope of the Proposed License upon the same or
better terms as the Proposed License, and in the event that Licensee makes any
such proposal, the Board of Directors of Licensor shall have a good faith
obligation to consider such Licensee proposal.  However, any good faith
determination by the Board of Directors of Licensor to refuse to accept such
Licensee proposal shall be final and binding on the parties hereto and shall not
be subject to challenge.
 
 
5

--------------------------------------------------------------------------------

 

(c)         Licensee acknowledges that the provisions of this Section 2.5, as
well as the other terms, restrictions, and conditions of this Agreement, shall
apply to permitted sublicensees of Licensee and shall operate to restrict or
limit the rights of such permitted sublicensees just as though they were the
Licensee hereunder.  However, the rights of Licensee set forth in Section 2.5(b)
above are granted to Licensee alone and not to any sublicensee.
 
2.6.           Compliance with Laws.  In the exercise of its rights and licenses
hereunder, Licensee shall at all times comply (and shall cause any permitted
sublicensees to comply) with any federal, state, local, and foreign laws, rules,
or regulations applicable to the exercise or its rights hereunder or its
business operations, including acquiring any necessary governmental permits or
licenses in the Peoples’ Republic of China or any other jurisdiction.
 
2.7.           Relationship Between Licensee and Licensor.  Licensee
acknowledges that Licensor and Licensees are independent contractors and
independent companies and that Licensee will at no time act (or purport to act)
on behalf of Licensor or bind (or purport to bind) Licensor or any Licensor’s
affiliates.  In all of its dealings and business affairs, Licensee and its
affiliates will clearly indicate to third-parties that Licensee is an
independently owned company and is not an affiliate of Licensor.  Licensee shall
cause all of its directors, representatives, owners, employees, contractors,
consultants, distributors, and sale agent to comply with the foregoing terms and
provisions of this paragraph.
 
2.8.           Technical and Parts Information.  Upon the request of Licensor,
Licensee shall (i) share with Licensor all technical information and data
relating to any Licensed Products and the Amorphous Alloys used in such Licensed
Products, including without limitation any product or alloy quality information
and manufacturing and/or processing parameters and (ii) provide Licensor with
reasonable sample quantities of Licensed Products.
 
2.9.            Trademark License.  Licensee may market, promote, and sell the
Licensed Products under the Trademark only with the prior written approval of
Licensor, which approval will not be unreasonably withheld.  It shall not be
considered unreasonable for Licensor to withhold such approval for, among other
reasons, product quality concerns or because the use of the Trademark may be
inconsistent with the Licensor’s branding and product strategy.  In the event of
a Licensed Product that is not made with  Liquidmetal Alloy, then Licensor may
withhold such approval for any reason whatsoever.  With respect to any Licensed
Product as to which Licensee desires to market, promote, and/or sell under the
Trademark (a “Trademarked Product”), Licensee shall first deliver samples of the
proposed Trademarked Product to Licensor and shall provide Licensor with all
packaging, copy, and other materials or products on which the Trademark will
appear in substantially the manner in which Licensee desires the Trademark to be
used and appear (the “Proposed Usage”).  Licensor will use reasonably commercial
efforts to promptly approve or disapprove the Proposed Usage.  Subject to such
approval, Licensor hereby grants to Licensee a worldwide, royalty-free, fully
paid up, non-transferable license to use the Trademark in connection with the
marketing and sale of Licensed Products in accordance with any Proposed Usage
approved by Licensor in writing, subject to the following terms and conditions:
 
(a)         Except as otherwise agreed to by Licensor in writing, all use of the
Trademark by Licensee is subject to Licensor’s standard trademark usage policy
in effect from time to time (provided that Licensor delivers a copy of such
policy to Licensee).
 
 
6

--------------------------------------------------------------------------------

 

(b)        All stylized use of the Trademark shall be solely in the original
logotype identified by Licensor, except as otherwise agreed in writing by
Licensor.
 
(c)         Licensee agrees not to affix the Trademark to products other than
the Licensed Products.  Furthermore, Licensee agrees not to attach any
additional trademarks, logos, or designations to the Licensed Products without
the prior written consent of Licensor (which consent will not be unreasonably
withheld.  The “®” icon shall always follow the Trademark.
 
(d)         Licensee shall not challenge the validity of Licensor’s rights in
and to the Trademark or the validity of the Trademark or any registration(s)
thereof.  Licensee agrees that it shall not register or attempt to register the
Trademark or any other trademark or trade name of Licensor, or use or register
any other trademark or trade name which may be confusingly similar to the
Trademark or any other trademark or trade name of Licensor.
 
(e)         Licensee shall promptly, upon receipt of notice thereof, fully
inform Licensor as to any actual or proposed action, by any governmental agency,
consumer or environmental group, media or other organization, directed toward
removing from the market any Licensed Product based on alleged injury or death,
alleged potential for harm, product defect, alleged contamination, tampering or
similar occurrence, actual or alleged violation of law in connection with
production, labeling, packaging, storage, shipment, advertising or sale, or for
any other reason whatsoever.  Licensee shall likewise promptly inform Licensor
as to any proposal to remove from the market any such Licensed Product as
described above on account of suspected nonconformity with applicable product
quality or safety standards, improper labeling, possibility of consumer harm,
and/or violation of any law or regulation.  Licensee shall not issue any public
statement stating or implying that Licensor has any responsibility for the
manufacture, packaging, labeling, shipping, advertising or any other activity
related to the sale of Licensed Products, without first reviewing the same with
and seeking the input on the same from Licensor.
 
(f)         Licensee shall not vary the Proposed Usage which is approved in
writing by Licensor, unless the variation of the Proposed Usage is approved in
advance by Licensor in writing, in which case the term “Proposed Usage” will
refer to the Proposed Usage as varied by the approved variation.
 
(g)         Upon written notice to the Licensee, Licensor shall have the right
to revoke any prior approval of a Proposed Usage with respect to any Licensed
Product as to which there has been a breach of Section 2.10 below.
 
2.10.         Quality Guidelines and Distributors.  Licensor may from time to
time publish and distribute to its partners and licensees written alloy and
product quality guidelines that apply generally to Licensor, partners, and
licensees and that relate to the quality of Amorphous Alloys and parts made in
whole in or part therefrom (the “Quality Guidelines”).  Licensee and the
Licensed Products shall comply with any Quality Guidelines that are delivered to
Licensee from and after the date that Licensee receives such Quality
Guidelines.  However, any failure to comply with the Quality Guidelines shall
not be deemed to be a breach of this Section 2.10 unless and until (i) Licensor
notifies Licensee in writing of such failure, (ii) Licensee fails to cure such
noncompliance within a reasonable time after such notice.  Any distributors of
Licensed Products shall be subject to the prior written approval of Licensor,
and (iii) such failure occurs with respect to a Licensed Product that is being
manufactured, marketed, distributed, sold, or promoted under the Trademark or
under any other brand or identity associated with the Licensor.  The Quality
Guidelines as applied to Licensee shall take into account the constraints and
limitations of the casting machines that Licensee is permitted to use under this
Agreement, the nature and type of the part being made therewith, and customer
return rates; provided, however, that customer return rates of greater than ten
percent (10%) shall automatically be deemed to be a breach of the Quality
Quidelines.
 

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 3
LICENSE FEES AND ROYALTIES
 
3.1.           Royalty Rate.  Licensee agrees to pay Licensor a royalty equal to
[*] percent ([*]%) of the Net Sales Price of Licensed Products sold to
Licensee’s customers.  Licensed Products are deemed to be sold on the date on
which Licensee issues its invoice for the Licensed Products to the applicable
customer, but no later than the date on which such Licensed Products are shipped
by Licensee.  All royalties will be paid in United States Dollars.  If multiple
Licensed Patents are used by Licensee, the above royalty rate applies only once
to a particular Licensed Product (as multiple royalties shall not be payable on
the same product).
 
3.2.           Net Sales Price Adjustment.  The parties acknowledge that some of
the Licensed Products will not be sold separately, but rather will be sold in
combination with or as parts of other products.  For example, some products sold
by Licensee may be “composites,” which are materials made from two or more
different materials (including, but not limited to, the combination of an
amorphous material and a non-amorphous material of the same composition).  Other
products sold by Licensee may be “multi-component products,” which are products
composed of two or more different components.  In all such cases, where Licensed
Products are not sold separately, but are sold in combination with or as parts
of other products, the Net Sales Price of the Licensed Products so sold shall be
calculated for the purpose of computing royalties due by applying to the total
Net Sales Price (as herein defined) of the combined or composite products a
fractional multiplier having as its denominator the total manufacturing cost of
the combined or composite products (determined in accordance with Licensee’s
customary accounting procedures) and as its numerator the manufacturing cost of
the included Licensed Products (similarly determined).  Licensee shall disclose
its production calculations and the parties shall set forth in good faith the
said calculation.
 
3.3.           Royalties for Transactions Not at Arm’s Length.  In order to
assure to Licensor the full royalty payments contemplated by this Agreement,
Licensee agrees that in the event any Licensed Products shall be sold (1) to a
Licensee Affiliate, or (2) to a corporation, firm, or association with which, or
individual with whom, Licensee or its stockholders or affiliates shall have any
agreement, understanding or arrangement (such as, among other things, an option
to purchase stock, or an arrangement involving a division of profits or special
rebates or allowances) without which agreement, understanding or arrangement,
prices paid by such corporation, firm, association or individual for the
Licensed Products would be higher than the Net Sales Price reported by Licensee,
or if such agreement, understanding or arrangement results in extending to such
corporation, firm, association or individual lower prices for Licensed Products
than those charged to outside concerns buying similar products in similar
amounts and under similar conditions, then, and in any such events, the
royalties to be paid hereunder in respect of such Licensed Products shall be
computed on the Net Sales Price at which the Licensee Affiliate or other
purchaser of Licensed Products resells them, or if such Licensed Products are
not resold, the Net Sales Price at which products of similar kind and quality,
sold in similar quantities, are then currently being offered for sale by other
manufacturers.
 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 
 
8

--------------------------------------------------------------------------------

 
 
3.4.           Avoidance of Doubt.  Licensee agrees to pay to Licensor a royalty
equal to a percentage of the Net Sales Price of a Licensed Product, be it a
licensed alloy, a licensed shaping process or a licensed application.  Licensee
owes one such royalty as soon as one Licensed Patent is used; if several
Licensed Patents are used, there is still only one royalty due (no multiple
royalties).
 
3.5.           Quarterly Payment.  Royalties shall be paid to Licensor on a
quarterly basis within forty-five (45) days following the end of each calendar
quarter.
 
3.6.           Late Fees.  In the event Licensee is late in making payments to
Licensor under any provision of this Agreement, for each month (or portion
thereof) that such payments are late, Licensee shall pay Licensor a late charge
equal to the lesser of one and one-half percent (1.5%) or the maximum rate
permitted by law multiplied by the amount of the payment that is late (including
any prior accumulated late charges).
 
3.7.           Taxes.  All payments due hereunder shall be paid without
deduction for taxes.  Moreover, each party bears its own taxes, independently of
the present Agreement.
 
3.8.           Early Termination.  In the event Licensor terminates the license
granted under this Agreement for nonpayment of royalties or other amounts owed
by Licensee, in accordance with the terms of this Agreement, all amounts then
owing by Licensee shall immediately become due and payable.
 
3.9.           Transfer of Eyewear License.  Notwithstanding anything in this
Agreement to the contrary, Licensee may not transfer, assign, sell, or
sublicense the right and license set forth in Section 2.1(b) above without the
prior written consent of Licensor (which consent will not be unreasonably
withheld).  In the event of such a transfer, assignment, sale, or sublicense
approved by Licensor (a “License Transfer”), Licensee shall (i) require the
party to whom the License Transfer is made to comply the terms and provisions of
this Agreement, including the provisions for the payment of royalties pursuant
to Section 3.1 below, and (ii) pay to Licensor an amount (the “Sharing Payment”)
equal to ten percent (10%) of all consideration received by Licensee in
connection with or as a result of such License Transfer (the “License Transfer
Consideration”).  The Sharing Payment shall be paid in U.S. dollars within ten
(10) days after Licensee or its Affiliates receives any item of License Transfer
Consideration.  If any License Transfer Consideration is paid in the form of
property or assets other than cash, then the portion of the Sharing Payment
attributable thereto shall be paid in cash in an amount equal to the fair market
value of such property or assets.  “License Transfer Consideration” shall
include all payments made to Licensee or its Affiliates as a result of, or in
connection with the License Transfer, including without limitation running
royalties, one-time license fees, milestone payments, consulting fee payments,
services payments, marketing fees, and the like.  However, if the License
Transfer occurs on or prior to the first anniversary of this Agreement, the
above Sharing Payment percentage shall be 30% (instead of 10%), and if it occurs
on or prior to the second anniversary and after the first anniversary, it shall
be 20%.
 
ARTICLE 4
REPORTS AND AUDITS
 
4.1.           Reports.  Licensee shall keep accurate and sufficient records to
determine amounts owed to Licensor under this Agreement.  Licensee shall make a
written report detailing the basis for any computations to Licensor within
thirty (30) days following each calendar quarter.  Along with such reports,
Licensee shall transmit payment for the royalty shown to be due.  In the event
no royalty is due, the report shall so state.  Records necessary for the
computation of amounts payable by Licensee under this Agreement shall be
maintained by Licensee for a period of five (5) years following each accounting
report due hereunder.  In addition, within fifteen (15) days after the end of
each calendar month, Licensee shall provide to Licensor a written report and
description of all Licensed Products shipped during such month, the quantity
shipped, the amounts invoiced therefor, and the “billed to” and “shipped to”
recipients and their respective addresses.
 
 
9

--------------------------------------------------------------------------------

 
 
4.2.           Audits.  Such records of Licensee shall be open once per year to
inspection by Licensor or an auditor selected by Licensor and approved by
Licensee during regular business hours of Licensee.
 
4.3.           Costs of the Auditor.  These costs shall be borne by
Licensor.  In the case of discovery of inaccuracies resulting in an underpayment
of royalties by Licensee of more than five percent (5%), the costs of the
auditor shall be borne by the Licensee.
 
ARTICLE 5
LICENSOR REPRESENTATIONS AND WARRANTIES
 
5.1.           Representations and Warranties.  Licensor represents and warrants
that it either owns the Licensed Patents or has the full right and power to
grant the licenses set forth herein.
 
5.2.           Disclaimer of Warranties.  THE WARRANTIES CONTAINED IN THIS
ARTICLE ARE THE ONLY WARRANTIES MADE BY LICENSOR.  LICENSOR EXPRESSLY DISCLAIMS
ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY,
OR ARISING OUT OF CUSTOM OR TRADE USAGE, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT.  LICENSOR MAKES NO WARRANTIES WITH RESPECT TO FREEDOM FROM
ALLEGED INFRINGEMENT OF THIRD PARTY PATENTS OR FREEDOM FROM THIRD PARTY
INFRINGERS, AND LICENSOR IS NOT UNDER ANY OBLIGATION TO HOLD LICENSEE HARMLESS
AGAINST SUCH ALLEGED INFRINGEMENT OF THIRD PARTY PATENTS NOR TO ENFORCE ITS
PATENT PROPERTIES AGAINST ALLEGED INFRINGERS.  NOTHING IN THIS AGREEMENT SHALL
BE DEEMED TO BE A REPRESENTATION OR WARRANTY BY LICENSOR OF THE ACCURACY,
SAFETY, OR USEFULNESS FOR ANY PURPOSE OF ANY TECHNICAL INFORMATION, TECHNIQUES,
OR PRACTICES AT ANY TIME MADE AVAILABLE BY LICENSOR.  PAYMENTS MADE UNDER THIS
AGREEMENT DO NOT INCLUDE ANY CONSIDERATION FOR ASSUMPTION OF RISK.  NO ORAL OR
WRITTEN INFORMATION OR ADVICE GIVEN BY LICENSOR OR LICENSOR’S AUTHORIZED
REPRESENTATIVES SHALL CREATE A WARRANTY OR REPRESENTATION OR IN ANY WAY INCREASE
THE SCOPE OF THE WARRANTIES CONTAINED IN THIS ARTICLE.  THIS SECTION SHALL BE
ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.
 
5.3.           Licensed Products.  Licensor assumes no responsibility whatsoever
for the performance, operation, maintenance, or manner of use of the Licensed
Products made, used, sold, imported, or otherwise disposed of by
Licensee.  Licensor shall have no liability with respect to the Licensed
Products.
 
ARTICLE 6
LICENSEE WARRANTIES AND INDEMNIFICATION
 
6.1.           Representations and Warranties.
 
(a)          Authority.  Licensee hereby represents and warrants to Licensor
that Licensee has full power and authority to enter into this Agreement and to
perform the terms and conditions hereof.
 
 
10

--------------------------------------------------------------------------------

 

(b)         Permits.  Licensee represents and warrants that it has obtained any
and all governmental permits, licenses, or other approvals required for the
performance of its obligations and the enjoyment of its rights under this
Agreement.
 
 
6.2.           Product and Environmental Liability.  Licensee agrees that
Licensor shall have no liability to Licensee or to any purchasers or users of
Licensed Products made or sold by Licensee for any claims, demands, losses,
costs, or damages suffered by Licensee, or purchasers or users of Licensed
Products, which relate in any way to the manufacture, use, import, or sale of
such Licensed Products, including, but not limited to, personal injury, death,
property damage, environmental damage, or any claim of defects in design,
materials or workmanship of any kind including in the Licensed Products
(hereafter, the “Claims”).  Licensee agrees to indemnify and hold Licensor, its
officers, directors, employees, agents, representatives, successors and assigns
harmless from and against all Claims, provided that (i) Licensee is notified
promptly of any Claims being asserted against Licensor, (ii) Licensee has the
right to control the defense and settlement of any litigation within the scope
of this indemnity, and (iii) all indemnified parties cooperate to the extent
reasonably necessary in the defense or settlement of any Claims.  Licensee shall
not be responsible for any compromise or settlement made without its consent.
 
ARTICLE 7
TECHNICAL ASSISTANCE
 
7.1.           Technical Assistance.  At the request of Licensee, the Licensor
shall use reasonable commercial efforts to provide technical assistance with
respect to the use of the Licensed Patents and Licensed Technical Information in
the manufacture of Licensed Products.  All such technical assistance shall be
provided upon mutually agreeable terms and conditions.
 
ARTICLE 8
INTELLECTUAL PROPERTY
 
8.1.           Licensee Inventions and Improvements.  In the course of
practicing the Licensed Patents and Licensed Technical Information pursuant to
licenses granted by this Agreement, Licensee or its permitted sublicensees might
develop or assist in the development of new Amorphous Alloys and/or new
Intellectual Property relating to the composition, processing, properties, or
applications of Amorphous Alloys, including, but not limited to, Improvements to
the Licensed Patents (collectively, the “New Amorphous Alloy Technology”).  The
parties agree that New Amorphous Alloy Technology shall be owned based on
inventorship thereof, except that any New Amorphous Alloy Technology
constituting an Improvement to a Licensed Patent (“Improvement Technology”)
shall be owned solely and exclusively by Licensor.  Upon the conception or
development of any New Amorphous Alloy Technology, whether alone or in
conjunction with others, Licensee shall provide written notification to Licensor
describing in sufficient detail the nature of the New Amorphous Alloy
Technology, and Licensor shall within thirty (30) days of receipt of such
written notification confirm in writing whether such New Amorphous Alloy
Technology constitutes Improvement Technology, which determination by Licensor
shall be binding absent bad faith or manifest error.  Upon their disclosure to
Licensor, items of Improvement Technology shall become part of the Licensed
Patents and/or Licensed Technical Information hereunder, as appropriate.
 
8.2.           Assignment.  Title to any and all Improvement Technology shall
vest solely and exclusively in Licensor, regardless of inventorship.  Licensee
hereby assigns to Licensor, and will cause its employees, contractors,
representatives, successors, assigns, affiliates, parents, subsidiaries,
officers and directors to assign to Licensor, all right, title and interest in
and to any Improvement Technology in which Licensee or any of them acquire
rights.  Licensee agrees to cooperate and cause its employees and contractors to
cooperate in the preparation and prosecution of Patent applications relating to
Licensor’s Intellectual Property, including any Improvement Technology.
 
 
11

--------------------------------------------------------------------------------

 

ARTICLE 9
TERM AND TERMINATION
 
9.1.           Term.  Unless earlier terminated pursuant to Section 9.2 below,
this Agreement shall be in effect from the Effective Date and shall continue
through the tenth (10th) anniversary of the Effective Date (the “Initial
Term”).  Upon the expiration of the Initial Term, this Agreement shall continue
from year to year until one party terminates the Agreement by giving written  at
least ninety (90) days prior written notice to the other party.
 
9.2.           Early Termination.  Notwithstanding any other provision contained
herein, this Agreement may be terminated as follows:
 
(a)         Material Breach.  This Agreement shall terminate on the
sixtieth (60th) day after either party gives the other party written notice of a
material breach by the other party of any term or condition of this Agreement,
unless such breach is remedied to the reasonable satisfaction of the
non-breaching party before the expiration of such 60-day period (although the
breaching party shall not have a right to remedy any breach to the extent that
such breach, or a substantially similar breach, has occurred two (2) or more
times).
 
(b)         Bankruptcy.  This Agreement may be terminated immediately by a party
in the event the other party becomes insolvent, files or has filed against it a
petition under any chapter of the United States Bankruptcy Code (or any similar
petition under the insolvency law of an applicable jurisdiction) and such
petition is not dismissed within thirty (30) days, proposes any dissolution,
liquidation, financial reorganization, or re-capitalization with creditors, or
makes an assignment or trust mortgage for the benefit of creditors, or if a
receiver, trustee, custodian, or similar agent is appointed or takes possession
of any property or business of such other party.
 
(c)          Unlicensed Use.  This Agreement may be terminated immediately
without liability by Licensor in the event that unlicensed use of the Licensed
Patents, Licensed Technical Information, or other Confidential Information of
Licensor has been made by Licensee or a person or party within its control.
 
(d)         Termination for Nonpayment of Note or other Material
Obligations.  This Agreement may be terminated by Licensor upon written notice
to Licensee in the event that (i) Licensee fails to timely make any payment of
principal or interest under that certain Promissory Note of even date herewith
in the original principal amount of $200,000 payable by Licensee to Licensor, or
(ii) Licensee or any Licensee Affiliate fails to pay any other payable or
monetary obligation to Licensor within sixty (60) days after the date the same
is due.
 
9.3.           Effect of Termination.
 
(a)          Licensee’s Rights Upon Termination.  Upon termination of this
Agreement, the licenses and all other rights granted to Licensee under this
Agreement shall immediately terminate.
 
(b)         Return of Confidential Materials.  Within fifteen (15) days after
termination of this Agreement, Licensee shall return to Licensor all Licensed
Technical Information and other Confidential Information of Licensor then in its
possession, custody or control.
 
 
12

--------------------------------------------------------------------------------

 

(c)         Continuation of Obligations.  After termination of this Agreement,
the provisions of this Agreement concerning the parties’ obligations and
responsibilities under Article 10 (Confidentiality) shall continue in full force
and effect for an additional period of ten (10) years, and indefinitely for
trade secrets; and Licensee’s payment and other obligations under Article 3
(License Fees and Royalties) shall continue in effect until paid.  In the event
Licensor terminates the licenses granted under this Agreement in accordance with
the terms hereof for nonpayment of royalties or other breach by Licensee, all
amounts then owing by Licensee shall immediately become due and payable.
 
(d)          No Damages for Termination; No Effect on Other Rights and
Remedies.  Neither party shall be liable for damages of any kind as a result of
properly exercising its respective right to terminate this Agreement according
to the terms and conditions of this Agreement, and termination will not affect
any other right or remedy of either party
 
9.4.           Bankruptcy Matters.  Licensor acknowledges that all rights and
licenses granted by it under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101(56) of the Bankruptcy Code.  Licensor
acknowledges that if, as a debtor in possession or a trustee-in-bankruptcy in a
case under the Bankruptcy Code, rejects this Agreement, Licensee may elect to
retain its rights under this Agreement as provided in Section 365(n) of the
Bankruptcy Code.  Licensor irrevocably waives all arguments and defenses arising
under 11 U.S.C. 365(c)(1) or successor provisions to the effect that applicable
law excuses the party, other than the debtor, from accepting performance from or
rendering performance to an entity other than the debtor or debtor in possession
as a basis for opposing assumption of the Agreements by the other party in a
case under Chapter 11 of the Bankruptcy Code to the extent that such consent is
required under 11 U.S.C. § 365(c)(1) or any successor statute. In addition,
Licensee shall be entitled to register the license set forth in this Agreement
in any jurisdiction in order to perfect its rights hereunder as to third
parties.
 
ARTICLE 10
CONFIDENTIALITY
 
10.1.         Terms of Agreement.  Each party agrees not to disclose any terms
of this Agreement to any third party without the consent of the other party;
provided, however, that disclosures may be made as required by securities or
other applicable laws; or by either party to its accountants, attorneys, and
other professional advisors.  Neither party shall release any publicity or
information concerning this Agreement without the other party’s prior written
approval, which shall not be unreasonably withheld or delayed.
 
10.2.        Restrictions on Disclosure and Use.
 
(a)         Restrictions and Covenants.  Except as otherwise provided herein,
each party agrees that, in its capacity as the Recipient of Confidential
Information, it will (i) hold the Discloser’s Confidential Information in strict
confidence, use a high degree of care in safeguarding the Discloser’s
Confidential Information, and take all precautions necessary to protect the
Discloser’s Confidential Information including, at a minimum, all precautions
the Recipient normally employs with respect to its own Confidential Information,
(ii) not divulge any of the Discloser’s Confidential Information or any
information derived therefrom (including results of tests on material samples)
to any other person (except as set forth in Section 10.2(b) (Disclosure to
Representatives) hereof), (iii) not make any use whatsoever at any time of the
Discloser’s Confidential Information except as is necessary in the performance
of Recipient’s specific duties under this Agreement, (iv) notify the Discloser
in writing immediately upon discovery by the Recipient or its Representatives of
any unauthorized use or disclosure of the Discloser’s Confidential Information,
and (v) upon the termination or expiration of this Agreement, immediately return
to the Discloser or destroy (at the option of the Recipient) all such
Confidential Information, including all originals, copies and extracts.
 
 
13

--------------------------------------------------------------------------------

 

(b)         Disclosure to Representatives.  The Recipient may only disseminate
the Discloser’s Confidential Information to its Representatives who have been
informed of the Recipient’s obligations under this Agreement and are bound by an
obligation of confidentiality and non-use with respect to the Discloser’s
Confidential Information at least as broad in scope as the Recipient’s
obligations under this Agreement.  The Recipient agrees to reasonably restrict
disclosure of the Discloser’s Confidential Information to the smallest number of
the Recipient’s Representatives which have a need to know the Confidential
Information.  The Recipient shall be responsible for enforcing this Agreement as
to the Recipient’s Representatives and shall take such action (legal or
otherwise) to the extent necessary to cause them to comply with this Agreement.
 
(c)         Trade Secrets.  Any trade secrets of the Discloser will also be
entitled to all of the protections and benefits of applicable trade secret law,
and the Recipient agrees to be bound by all applicable trade secret laws, unfair
competition laws, and any other similar laws with respect to the Discloser’s
Confidential Information.  If any Confidential Information that the Discloser
deems to be a trade secret is found by a court of competent jurisdiction not be
a trade secret under applicable law, such Confidential Information will
nevertheless still be protected by this Agreement.
 
(d)         Protection of Licensed Technical Information by Licensee.  Licensee
acknowledges and agrees that the Licensed Technical Information derives economic
value from not being generally known to other persons who can obtain economic
value from its disclosure or use.  Therefore, without the express written
consent of Licensor, Licensee covenants and agrees that it, its employees,
contractors, representatives, successors, assigns, affiliates, parents,
subsidiaries, officers, directors, and the like will (1) hold the Licensed
Technical Information in strict confidence, use a high degree of care in
safeguarding the Licensed Technical Information, and take all precautions
reasonably necessary to protect the Licensed Technical Information including,
without limitation, all precautions Licensee normally takes with respect to its
own most sensitive and confidential information, (2) not divulge any of the
Licensed Technical Information or any information derived therefrom to any
person other than Licensor, (3) not make any use whatsoever at any time of the
Licensed Technical Information except in furtherance of Licensee’s obligations
to Licensor and as necessary to produce Licensed Products in accordance with the
license granted under this Agreement, and (4)  notify Licensor in writing
immediately upon discovery of any unauthorized use or disclosure of the Licensed
Technical Information by Licensee or its employees or any third party.
 
(e)         Enforcement.  Licensee acknowledges and agrees that due to the
unique nature of the Licensed Technical Information and other Confidential
Information of Licensor, there can be no adequate remedy at law for any breach
of its obligations hereunder, which breach may result in irreparable harm to
Licensor, and therefore, that upon any such breach or any threat thereof,
Licensor shall be entitled to appropriate equitable relief, including
injunction, without the requirement of posting a bond, in addition to whatever
remedies it might have at law.
 
(f)          Exceptions.  Confidential Information does not include information:
 
(i)            that becomes publicly known without breach of the Recipient's or
its Representatives’ obligations under this Agreement;
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)           that is rightfully acquired by Recipient from a third party which
is not subject to any restriction or obligation (whether contractual, fiduciary,
or otherwise) on disclosure or use of such Confidential Information;
 
(iii)          that is independently developed by employees of the Recipient
without knowledge of or reference to such Confidential Information, as evidenced
by written documentation or other tangible evidence of Recipient;
 
(iv)          that is required to be disclosed by law or by court order or
government order, provided that the Recipient (a) promptly notifies the
Discloser of any such disclosure requirement so that the Discloser may seek an
appropriate protective order (or other appropriate
protections), and (b) provides reasonable assistance (at no cost to the
Recipient) in obtaining such protective order or other form of protection; or
 
(v)           as to which and to the extent to which the Recipient has received
express written consent from an authorized officer of the Discloser to disclose
or use.
 
A specific item of Confidential Information shall not be deemed to fall within
the foregoing exceptions merely because such specific item is embraced or
implied by more general Confidential Information that falls within the foregoing
exceptions.
 
10.3.        Nonsolicitation.  Each party hereby agrees that, during the term of
this Agreement, such party will not without the prior written consent of the
other party, either directly or through its Affiliates, solicit for employment
or a consulting relationship any person such party knows or should reasonably
know is an employee of the other party or of the other party’s
Affiliates.  Notwithstanding the foregoing, a party may solicit and employ (or
retain as a consultant) any person who (i) responds to a general solicitation of
employment through an advertisement not specifically targeted at the other
party, the other party’s Affiliates, or their respective employees, (ii) is
referred to the soliciting party by search firms, employment agencies, or other
similar entities, provided that such entities have not been specifically
instructed to solicit employees of the other party or its Affiliates, (iii)
contacts the soliciting party on his or her own initiative without any direct or
indirect solicitation, or (iv) was not an employee of the other party or its
Affiliates during the six (6) months prior to such solicitation or employment.
 
ARTICLE 11
MISCELLANEOUS
 
11.1.        Force Majeure.  Excluding payment obligations, neither party shall
be liable for, nor shall it be considered in breach of this Agreement due to,
any failure to perform its obligations under this Agreement as a result of a
cause beyond its control, including any act of God or public enemy, act of any
military, civil or regulatory authority, terrorism or threat thereof, change in
any law or regulation, fire, flood, earthquake, storm or other like event,
disruption or outage of communications, power or other utility, labor problem,
unavailability of supplies, or any other cause, whether similar or dissimilar to
any of the foregoing, which could not have been prevented by the party with
reasonable care, provided that the affected party in writing, stating that such
cause has delayed or prevented its performance and the affected party thereafter
takes all action within its power to comply with terms of this Agreement as
fully and promptly as possible.
 
11.2.        Notices.  All notice, requests, demands and other communications
hereunder shall be in English and shall be given in writing and shall be:  (i)
personally delivered; (ii) sent by telecopier, facsimile transmission or other
electronic means of transmitting written documents with confirmation of receipt;
or (iii) sent to the parties at their respective addresses indicated herein by
registered or certified mail, return receipt requested and postage prepaid, or
by private overnight mail courier services with confirmation of receipt.  The
respective addresses to be used for all such notices, demands or requests are as
follows:
 
 
15

--------------------------------------------------------------------------------

 
 
(a) 
If to Licensee:

 

 
Innovative Materials Group, LLC
 
2749 Saturn St.
 
Brea, CA  92821
 
Attention: William Larson, Member
 
Phone: 714-225-7667



Or to such other person or address as Licensee shall furnish to Licensor in
writing.
 
(b) 
If to Licensor:




 
Liquidmetal Technologies
 
30452 Esperanza
 
Rancho Santa Margarita, CA (USA) 92688
 
Attention: Ricardo A. Salas, Executive Vice President
 
Phone No.:  (949) 635-2100
 
Fax No.:  (949) 315-3096

 
Or to such other person or address as Licensor shall furnish to Licensee in
writing.
 
If personally delivered, such communication shall be deemed delivered upon
actual receipt by the “attention” addressees or persons authorized to accept for
such addressees; if transmitted by facsimile pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt by the “attention” addressees or persons authorized to accept for
such addressees; and if sent by mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this paragraph.
 
11.3.        Independent Contractors.  In the performance of this Agreement,
Licensor and Licensee are independent contractors.  Neither party nor any of its
employees or agents shall be considered an employee or agent of the other
party.  Nor shall any partnership, co-venture or joint-employer relationship be
created or implied by virtue of this Agreement or of its performance.  The
parties intend that this Agreement shall not create a partnership for tax
purposes.
 
11.4.        Survival.  Any provisions which by its express or implicit terms
are intended to survive the expiration or termination of this Agreement, shall
survive the expiration or termination of this Agreement and be enforceable in
accordance with their terms.
 
 
16

--------------------------------------------------------------------------------

 
 
11.5.         Severability.  Each provision contained in this Agreement is
declared to constitute a separate and distinct covenant and provision and to be
severable from all other separate, distinct covenants and provisions.  It is
agreed that should any clause, condition or term, or any part thereof, contained
in this Agreement be unenforceable or prohibited by law or by any present or
future legislation then such clause, condition, term or part thereof, shall be
amended, and is hereby amended, so as to be in compliance with the said
legislation or law but, if such clause, condition or term, or part thereof,
cannot be amended so as to be in compliance with the said legislation or law,
then such clause, condition, term or part thereof is severable from this
Agreement, and all the rest of the clauses, terms and conditions or parts
thereof contained in this Agreement shall remain unimpaired and continue in full
force and effect.
 
11.6.         Amendment.  This Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
11.7.         Waiver.  No waiver of a breach of any provision of this Agreement
shall be deemed to be, or shall constitute, a waiver of a breach of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver of such breach unless otherwise expressly
provided in such waiver.
 
11.8.         Governing Law.  This Agreement, the legal relations between the
parties, and any action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
(U.S.A.), excluding any choice of law rules that may direct the application of
the laws of another jurisdiction, and except that questions affecting the
construction and effect of any Patent shall be determined by the law of the
country in which the Patent has been granted.
 
11.9.         Resolution of Disputes.  The parties irrevocably agree that any
legal actions or proceedings brought by or against them with respect to this
Agreement shall be brought exclusively in the courts in and for Orange County,
California, and the United States District Court for the Orange County,
California, and by execution and delivery hereof, the parties irrevocably submit
to such jurisdiction and hereby irrevocably waive any and all objections which
they may have with respect to venue in any of the above courts.
 
11.10.       Attorneys’ Fees.  In any action between the parties for relief
based in whole or in part on this Agreement (or the breach thereof), including
actions to collect overdue royalty payments, the prevailing party shall be
entitled to recover (in addition to any other relief awarded or granted) its
reasonable costs and expenses (including attorneys’ fees and expert witness
fees) incurred in the proceeding.
 
11.11.       Entire Agreement.  This Agreement sets forth the complete agreement
of the parties concerning the subject matter hereof.  No claimed oral agreement
in respect thereto shall be considered as any part hereof.  No waiver of or
change in any of the terms hereof subsequent to the execution hereof claimed to
have been made by any representative of either party shall have any force or
effect unless in writing, signed by duly authorized representatives of the
parties.
 
11.12.       Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Neither party shall assign its rights or duties under this Agreement,
in whole or in part, without the prior written consent of the other party.
 
11.13.       Headings; Recitals.  The section and paragraph headings in this
Agreement are for convenience only and are not intended to affect the meaning or
interpretation of this Agreement. The recitals set forth in the preamble to this
Agreement are true and correct and are made a part of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
11.14.       Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which will be deemed an original, but all of which
together will constitute the same Agreement.
 
11.15.       Language.  In the event of controversy between the parties
respecting the interpretation or application of this Agreement, the English
language version of the Agreement shall be controlling.
 
[signatures follow]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date set forth above:
 

 
INNOVATIVE MATERIALS GROUP, LLC
 
By:
/s/ John Kang
 
Name: 
John Kang
 
Title:
               
LIQUIDMETAL TECHNOLOGIES, INC.
         
By:
/s/ Thomas Steipp
   
Thomas Steipp, President


 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LICENSED PATENTS
 
 
U.S. Patents 5,288,344 through 7,862,957


U.S. Patent Applications 10/523,465 through 61/354,620
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LICENSE RESTRICTIONS
 
1.              Licensed Products.  The Licensed Products shall be limited to,
and the rights and licenses in this Agreement shall apply only to, the following
products (a “Specified Product”), unless Licensor and Licensee otherwise
specifically agree in writing to include additional products under this
Agreement upon mutually agreed terms, at which time any such additional products
included in a written amendment to this Exhibit B signed by Licensor shall
thereafter be deemed to be a Specified Product:


[*]
 
                 Eyewear Products (as defined in Section 2.1(b) of this
Agreement)
 


 
                 Notwithstanding the foregoing, at any time after the third
(3rd) anniversary of this Agreement and upon written notice to Licensee,
Licensor may terminate Eyewear Products as a Specified Product hereunder if the
cumulative Net Sales Price of Eyewear Products sold by Licensee under this
Agreement during the first three (3) years of this Agreement do not equal or
exceed Five Hundred Thousand Dollars ($500,000).
 
2.              Excluded Products.  The licenses granted under Article 2 shall
exclude the following products, even if such products are listed in Section 1 of
this Exhibit B:
 
[*]
 
3.             Method of Manufacturing.  The Licensee will not be permitted to
use any casting or molding machines for the processing of Liquidmetal Alloys
other than the Casting Machines, which are the Licensor’s first generation die
casting machines that were installed in Licensor’s Korean manufacturing facility
(but not the second-generation 250-ton machine).


4.             Alloy Feedstock Supply.  Licensee must purchase all alloy
feedstock necessary for the manufacture of Licensed Products from either
Licensor or a Licensor-designated and authorized supplier of Liquidmetal alloy
feedstock.  This shall not preclude Licensee from manufacturing its own
Liquidmetal alloy feedstock, but such feedstock shall be subject to such quality
standards as is required by Licensor of other feedstock suppliers.  The licenses
and rights set forth in this Agreement shall not include the right and license
to manufacture and/or sale of Liquidmetal alloy feedstock to third parties and
shall be limited to the manufacture and sale of finished or semi-finished parts
or products (unless Licensee otherwise becomes a “Certified Liquidmetal Alloying
Partner” pursuant to a separate written agreement).



--------------------------------------------------------------------------------



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 
21

--------------------------------------------------------------------------------

 

5.              Limitation on Use of Liquidmetal Processing Technology.  For
purposes of clarification, the rights and licenses set forth in Section 2.1 and
2.2 of this Agreement shall not include the right to use any Liquidmetal
Processing Technology other than (i) the Casting Machines or (ii) any other
Licensed Patents and Licensed Technical Information incidental to the use of the
Casting Machines.  For this purpose, “Liquidmetal Processing Technology” means
any technology or Intellectual Property relating to the casting or molding of
Amorphous Alloys.


6.              Use of Other Amorphous Alloys.  Without the prior written
consent of Licensor, Licensee shall not manufacture, market, or sell any part or
product that contains both Liquidmetal Alloy and another Amorphous Alloy
composition that is not a Liquidmetal Alloy.
 
 
22

--------------------------------------------------------------------------------